                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


    ANTONIA LERNER,
                                                    Civ. No. 16-cv-1573 (KM) (MAH)
                               Plaintiff,

    V.
                                                                 ORDER
    CITIGROUP,

                               Defendant




         THIS MATTER having come before the Court on the motion of the
plaintiff, Ms. Lerner, pursuant to Fed. R. App. P. 4(a)(6),’ to reopen the time to
file an appeal from the court’s opinion and order (DE 29, 30) denying her
motion to vacate an arbitration award; and
         IT APPEARING that the order the plaintiff wishes to appeal was entered
on April 12, 2019, and is accompanied by a clerk’s entry stating that a copy
was sent to Ms. Lerner by regular U.S. mail at her address of record in
compliance with the provisions of Federal Rule of Civil Procedure 77(d);2 and



         (6) Reopening the Time to File an Appeal. The district court may reopen the time
         to file an appeal for a period of 14 days alter the date when its order to reopen
         is entered, but only if all the following conditions are satisfied:
               (A) the court finds that the moving party did not receive notice under
               Federal Rule of Civil Procedure 77 (d) of the entry of the judgment or
               order sought to be appealed within 21 days alter entry;
               (B) the motion is filed within 180 days alter the judgment or order is
               entered or within 14 days alter the moving party receives notice under
               Federal Rule of Civil Procedure 77 (d) of the entry, whichever is earlier;
               and
               (C) the court finds that no party would be prejudiced.
2      Ms. Lerner has not consented to receive court notices electronically and
therefore receives notice by mail at her address of record. I do not accept her assertion
that the docket demonstrates that notice “obviously” was not mailed.
       IT APPEARING that Ms. Lerner has flied an affidavit stating that she
nevertheless did not receive the opinion and order by mail (DE 34); and
       IT APPEARING that the time to file an appeal, unless extended, expired
on Monday, May 13, 2019;
       IT APPEARING that, according to her affidavit, Ms. Lerner learned of the
court’s ruling only upon checking a particular docket-monitoring website; and
       IT APPEARING that, according to her affidavit, Ms. Lerner thereafter
“immediately” wrote to the court, requesting an extension of her time to file a
notice of appeal (see letter (DE 32), filed on docket on July 8, 2019); and
       THE COURT being inclined to credit Ms. Lerner’s assertions, in that she
is an assiduous litigant who has shown every intention to pursue her remedies,
and has filed a notification of one prior change of address;4 and
       IT APPEARING therefore that Ms. Lerner did not receive notice in fact by
mail of the entry of the judgment or order sought to be appealed within 21 days
after entry; and
       IT APPEARING that the July 8 letter (DE 32), construed as a motion,
was filed within 180 days after the order was entered or within 14 days after
the moving party receives notice under Federal Rule of Civil Procedure 77 (d) of
the entry, whichever is earlier; and
       IT APPEARING that no party points to any significant change in
circumstances that would result in any party being prejudiced by what
amounts to a 56-day extension of the time for plaintiff to place the opposing
party on notice of her intent to appeal;




3      See Fed. R. App. P. 4(a) (1) (A) (with irrelevant exceptions, notice of appeal in civil
case “must be filed thin 30 days alter entry of the judgment or order appealed
from”).
4       See, e.g., premature notice of appeal, filed on Sept. 7, 2018 (DE 22); notice of
change of address (DE 21).
      IT IS, this 20th day of August, 2019
      ORDERED that, pursuant to Fed. R. App. P. 4(afl6), that the plaintiffs
time to file a notice of appeal is reopened for a period of 14 days from the date
of this order, the maximum permitted by the rule.
      As a pro se litigant, Ms. Lerner is advised that the notice of appeal must
be actually filed, not mailed, by that date.
      The clerk shall send a copy of this order to the plaintiff by certified mail
at her address of record.


                                         i3
                                                      kJ
                                        HON. KEVIN MCNULTY, U.          .   .J.
